UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4372



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TERRY WILLIAMS MAYFIELD,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Joseph F. Anderson, Jr., Chief
District Judge. (0:04-cr-00874-JFA-AL)


Submitted:   April 4, 2007                    Decided:   May 8, 2007


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cameron B. Littlejohn, Jr., Columbia, South Carolina, for
Appellant.   Stanley D. Ragsdale, OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Pursuant to a plea agreement, Terry Williams Mayfield

pled guilty to conspiracy to distribute and possess with intent to

distribute more than five kilograms of cocaine and more than fifty

grams of crack cocaine, in violation of 21 U.S.C. § 846 (2000).

The district court sentenced him to a mandatory term of life

imprisonment under 21 U.S.C.A. § 841(b)(1)(A) (West 1999 & Supp.

2006), based upon Mayfield’s two prior South Carolina convictions

for   possession   of   cocaine   and     possession   of    crack    cocaine.

Mayfield’s    counsel   has   filed   a   brief   pursuant    to     Anders   v.

California, 386 U.S. 738 (1967), challenging the adequacy of the

plea colloquy and the reasonableness of the sentence but stating

that, in his view, there are no meritorious issues for appeal.

Mayfield has filed a pro se supplemental brief.*            We affirm.

             Counsel raises as a potential issue the adequacy of the

plea colloquy conducted pursuant to Fed. R. Crim. P. 11, but does

not specify any deficiencies in the district court’s Rule 11

inquiries.    Because Mayfield did not move in the district court to

withdraw his guilty plea, any error in the Rule 11 hearing is

reviewed for plain error. United States v. Martinez, 277 F.3d 517,

525 (4th Cir. 2002) (discussing standard of review).               Our careful



      *
      To the extent Mayfield suggests that counsel provided
ineffective assistance, we decline to review that claim on direct
appeal. See United States v. Baldovinos, 434 F.3d 233, 239 (4th
Cir.) (providing standard), cert. denied, 126 S. Ct. 1407 (2006).

                                  - 2 -
review of the record convinces us that the district court fully

complied with the mandates of Rule 11 in accepting Mayfield’s

guilty plea and ensured that Mayfield entered his plea knowingly

and voluntarily and that the plea was supported by an independent

factual basis.           See United States v. DeFusco, 949 F.2d 114, 116,

119-20 (4th Cir. 1991).

              Counsel also questions whether the district court erred

by    imposing       a    mandatory      term     of    life    imprisonment      under

§ 841(b)(1)(A).           Because Mayfield did not object in the district

court on this ground, our review is for plain error.                       See United

States v. Hughes, 401 F.3d 540, 547-48, 555 (4th Cir. 2005)

(discussing standard).             We find no error in the district court’s

imposition of the mandatory life sentence.                     See United State v.

Burgess, 478 F.3d 658, __, 2007 WL 726736, at *2-*3 (4th Cir. Mar.

12, 2007) (No. 04-4997) (holding that, for purposes of applying

enhanced penalty in § 841(b)(1)(A), felony drug offense includes

any   crime    punishable      by    more     than     one   year   of   imprisonment,

regardless      of       whether    it   is   classified       as   a    felony   or   a

misdemeanor).

              In accordance with Anders, we have reviewed the entire

record    for    any        meritorious       issues     and    have     found    none.

Accordingly, we affirm Mayfield’s conviction and sentence.                         This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for


                                          - 3 -
further review.      If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid    the

decisional process.



                                                                        AFFIRMED




                                      - 4 -